

115 HR 4107 IH: USS Indianapolis Congressional Gold Medal Act
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4107IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Bishop of Michigan (for himself, Mr. Roe of Tennessee, Mr. Ryan of Ohio, Mr. Fortenberry, Mr. Smith of Nebraska, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional gold medal, collectively, to the crew of the USS Indianapolis, in
			 recognition of their perseverance, their bravery, and their service to the
			 nation.
	
 1.Short titleThis Act may be cited as the USS Indianapolis Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)The USS Indianapolis (CA–35) was a Portland-class heavy cruiser that fought in the Aleutians, the Gilbert and Marshall Islands, Saipan, the battle of the Philippine Sea, Tinian, Guam, the Caroline Islands, Iwo Jima, and Okinawa for the United States Navy.
 (2)The USS Indianapolis was manned by Captain Charles Butler McVay III and 1,197 other crew members when it set sail for the Island of Tinian on July 16, 1945, to deliver components of the atomic bomb Little Boy. The USS Indianapolis then made its way to Guam and received further orders to join the battleship USS Idaho in the Leyte Gulf in the Philippines. During the length of the trip, the USS Indianapolis went unescorted by a destroyer due to the immense covertness of the operation.
 (3)On July 30, 1945, at 14 minutes pass midnight, the USS Indianapolis was hit by two torpedoes fired by the I–58, a Japanese submarine. The resulting explosion split the ship to the keel, sinking the ship in about twelve minutes. Of 1,197 crew members, about 900 made it into the water. While a few life rafts were deployed, most men were stranded in the water with only a kapok life jacket.
 (4)Shortly after 11:00 A.M. on August 2, 1945, four days after the sinking of the USS Indianapolis, Lieutenant Wilbur Gwinn was piloting a PV–1 Ventura Bomber and noticed the men of USS Indianapolis in the water. He alerted a PBY, under the command of Lieutenant Adrian Marks of the disaster. Marks then alerted the destroyer USS Cecil Doyle (DD–368) before heading to the scene himself to assist the survivors until the destroyer could get there. The rescue mission continued well into the morning of August 3, 1945.
 (5)Only 319 men survived the temperature extremes, starvation, terrible thirst, and constant shark attacks while in the water between July 30, 1945, and August 3, 1945.
 (6)During World War II, the USS Indianapolis and the crew served as the Flagship for the Fifth Fleet commander Admiral Raymond Spruance, survived a kamikaze attack, earned a total of 10 battle stars, and took on an incredibly risky mission that was critical to ending the war. Their sacrifice, perseverance, and bravery should never be forgotten.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the crew of the USS Indianapolis, in recognition of their perseverance, their bravery, and their service to the Nation.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Indiana War Memorial Museum
 (1)In generalFollowing the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Indiana War Memorial Museum in Indianapolis, IN, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Indiana War Memorial Museum should make the gold medal received under this Act available for display elsewhere, particularly at other locations and events associated with the USS Indianapolis.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
 5.Status of medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		